GREENBERG,
On November 15, 1974, an arbitration panel found for plaintiffs in the amount of $150 in the above-encaptioned matter. Thereafter, an appeal was taken by plaintiffs. As part of the appeal costs, plaintiffs were required to pay $110 to reimburse the county for fees paid to the arbitrators. Rule VI, section A(3) of the Philadelphia Rules of Compulsory Arbitration, states, inter alia, that:
“The appellant shall first repay the Deputy Court Administrator for Arbitration for the use of the county all fees received by the members of the Board of Arbitration in the case in which the appeal is taken, but not to exceed fifty (50) percent of the amount in controversy.”
Under the instant facts and pursuant to Rule VI, section A(3), plaintiff should have been required to pay only $75.
Wherefore, the court enters the following
ORDER
And now, to wit, December 11, 1974, the Prothonotary of Philadelphia County is ordered to repay plaintiff $35, which represents the difference between the amount paid, $110, and the amount which should have been paid, $75.